  Case 14-05927         Doc 99     Filed 03/11/19 Entered 03/11/19 11:28:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-05927
         Danielle A Doudy

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/24/2014.

         2) The plan was confirmed on 09/16/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/08/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/14/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $113,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-05927       Doc 99      Filed 03/11/19 Entered 03/11/19 11:28:26                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $36,920.00
       Less amount refunded to debtor                           $44.99

NET RECEIPTS:                                                                                 $36,875.01


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,981.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,425.12
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,406.12

Attorney fees paid and disclosed by debtor:                 $19.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EXPRESS               Unsecured           0.00           NA              NA            0.00       0.00
APPLIED BANK                   Unsecured           0.00           NA              NA            0.00       0.00
BALLY TOTAL FITNESS            Unsecured           0.00           NA              NA            0.00       0.00
Bankfinancial, Fsb             Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK               Unsecured           0.00           NA              NA            0.00       0.00
CHLD/CBSD                      Unsecured           0.00           NA              NA            0.00       0.00
Citi Auto                      Unsecured           0.00           NA              NA            0.00       0.00
CITIFINANCIAL                  Unsecured     14,760.00            NA              NA            0.00       0.00
CITIFINANCIAL                  Secured       14,760.00            NA              NA            0.00       0.00
Collection Prof/lasal          Unsecured           0.00           NA              NA            0.00       0.00
Comenity Bank                  Unsecured         465.00           NA              NA            0.00       0.00
Comenity Bank                  Unsecured         322.00           NA              NA            0.00       0.00
GEMB/JCP                       Unsecured           0.00           NA              NA            0.00       0.00
GEMB/OLD NAVY                  Unsecured           0.00           NA              NA            0.00       0.00
GEMB/OLD NAVY                  Unsecured           0.00           NA              NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION   Unsecured     41,792.00     55,299.94        55,299.94     21,944.43        0.00
HSBC                           Unsecured           0.00           NA              NA            0.00       0.00
HSBC                           Unsecured           0.00           NA              NA            0.00       0.00
HSBC                           Unsecured           0.00           NA              NA            0.00       0.00
HSBC                           Unsecured          56.00           NA              NA            0.00       0.00
HSBC                           Unsecured           0.00           NA              NA            0.00       0.00
HSBC                           Unsecured          95.00           NA              NA            0.00       0.00
HSBC AUTO                      Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       1,481.00           0.00            0.00           0.00       0.00
JPMORGAN AMERICAN CENTURY      Secured       15,947.00            NA              NA            0.00       0.00
KOHLS                          Unsecured      1,269.00            NA              NA            0.00       0.00
LANE BRYANT RETAIL/SOA         Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured           0.00        346.64          346.64        137.56        0.00
Miramedrg                      Unsecured           0.00           NA              NA            0.00       0.00
NICOR GAS                      Unsecured          31.00        584.10          584.10        231.79        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-05927       Doc 99     Filed 03/11/19 Entered 03/11/19 11:28:26                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
NICOR GAS                     Unsecured           0.00           NA           NA            0.00       0.00
PATELCO CREDIT UNION          Unsecured      5,713.00       5,653.82     5,653.82      2,243.58        0.00
PATELCO CREDIT UNION          Unsecured           0.00           NA           NA            0.00       0.00
PATELCO CREDIT UNION          Unsecured           0.00           NA           NA            0.00       0.00
PATELCO CREDIT UNION          Unsecured     99,602.00            NA           NA            0.00       0.00
Patelco Credit Union          Unsecured     70,628.00            NA           NA            0.00       0.00
PATELCO CREDIT UNION          Secured              NA          65.00        65.00          65.00       0.00
PATELCO CREDIT UNION          Secured      130,000.00    237,458.55    237,523.55           0.00       0.00
Patelco Credit Union          Secured       70,628.00            NA           NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      3,627.00       3,627.05     3,627.05      1,439.31        0.00
PRA RECEIVABLES MGMT          Unsecured      4,986.00       4,939.71     4,939.71      1,960.20        0.00
PRA RECEIVABLES MGMT          Unsecured      4,510.00       4,429.64     4,429.64      1,757.79        0.00
Purdue University             Unsecured           0.00           NA           NA            0.00       0.00
Purdue University             Unsecured           0.00           NA           NA            0.00       0.00
Purdue University             Unsecured           0.00           NA           NA            0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         411.00        465.01       465.01        184.53        0.00
QUANTUM3 GROUP LLC            Unsecured         291.00        322.73       322.73        128.07        0.00
SANTANDER CONSUMER USA        Unsecured            NA            NA      3,469.11      1,376.63        0.00
SANTANDER CONSUMER USA        Secured        3,719.00       3,469.11     3,469.11           0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
UNITED STUDENT AID FUNDS      Unsecured           0.00           NA           NA            0.00       0.00
Wfnnb/chadwicks Of Bos        Unsecured           0.00           NA           NA            0.00       0.00
WFNNB/EXPRESS                 Unsecured           0.00           NA           NA            0.00       0.00
WFNNB/LANE BRYANT             Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-05927         Doc 99      Filed 03/11/19 Entered 03/11/19 11:28:26                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $237,523.55              $0.00              $0.00
       Mortgage Arrearage                                    $65.00             $65.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $3,469.11              $0.00              $0.00
 TOTAL SECURED:                                         $241,057.66             $65.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $79,137.75         $31,403.89              $0.00


Disbursements:

         Expenses of Administration                             $5,406.12
         Disbursements to Creditors                            $31,468.89

TOTAL DISBURSEMENTS :                                                                      $36,875.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
